Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species C (Figs. 8, 12, 14, 15) in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that the Species fall into the same classification (field of fire protection) and thus examination of all the claims can be made without serious burden.  This is not found persuasive because a search of additional mutually exclusive features in patentably distinct inventions constitutes a burdensome search and examination (a search in classification areas for racks configuration are separate from the classification of fire protection systems). Also, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
	Pending claims 1-43 are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature “wherein the at least one horizontal barrier is a sheet having one or more apertures” in claim 1 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 9, 12-15, 17, 22, 26, 35-38, 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the at least one rack level sprinkler is one of (a) an extended coverage sprinkler, (b) a storage sprinkler, and (c) an extended coverage storage sprinkler”. It not clear if the claim scope requires one of each type of sprinkler in the claim (at least three sprinklers), or one of the three type as alternative choices. If it is the latter, this limitation should read “wherein the at least one rack level sprinkler is one of (a) an extended coverage sprinkler, (b) a storage sprinkler, [[and]] or (c) an extended coverage storage sprinkler”. This claim is addressed as the latter situation (alternative choices). Claims 9, 17, 26 and 40 are indefinite for the same issue mentioned above.

Claim 12 recites “the K-factor of each of the at least two rack level sprinklers depends on a proximity of each of the at least two rack level sprinklers to a severe fire hazard”. This limitation is indefinite since the scope of the claim is not understood. Since the claimed invention is not a method claim, it is not clear how this claim language 

Claim 13 recites “the K-factor of each of the at least two rack level sprinklers depends on a vertical position of each of the at least two rack level sprinklers”. This limitation is indefinite since the scope of the claim is not understood. Since the claimed invention is not a method claim, it is not clear how this claim language define the structure of the sprinkler? Does this limitation mean K-factor of the sprinkler can change during installation? As best understood by the examiner, K-factor is a static parameter based on the outlet size and sprinkler’s physical structure. The claim is addressed as best understood. Claim 36 is indefinite for the same reason.

Similar to claim 12 and 13, claim 14 recites “the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the greater the K-factor of the rack level sprinkler”. Claim 15 also recites “the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler”. It is not understood how this language defines the structure of the sprinkler. It is not clear what required in this claim language. Claims 36-37 are indefinite for the same reason.

one of single racks, double racks, multiple-row racks, and racks for automatic rack systems”. It is not understood if this is the same or different racks from the “plurality of first adjoining racks” defined in claim 21. It is also not clear if this automatic rack system is positively recited or whether or not it is a component of the claimed “rack and fire protections system”. Since “the commodities” is not positively recited in claim 21, the examiner addresses this limitation as a functional capability. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962).


(A) a fluid supply conduit (65) configured to deliver a fire protection fluid (water) received from a fire protection fluid source; 
(B) at least one horizontal barrier (a modular horizontal barrier that includes 21, 41, and 17 connected at the same height) that covers (a) a rack  (11), of the plurality of adjoining racks, (b) another rack (13), of the plurality of adjoining racks, that is adjacent to the rack, and (c) the vertical flue space between the rack and the other rack, the at least one horizontal barrier being provided at a predetermined height (see fig. 1, portion 41 covers the flue space, 17 and 21 cover each of the two racks), and having a width (along the length of 17) that is at least equal to a width of the rack, and having a depth (along the width of 21, 41 and 17 combined) that is at least equal to a sum of (i) a depth of the rack, (ii) a depth of the other rack, and (iii) a depth of the vertical flue space (see fig. 1), wherein the at least one horizontal barrier (21, 41, 17) is a sheet having one or more apertures (modular sheet with openings between two adjacent 21); and (C) at least one rack level fire protection sprinkler (sprinkler head shown connected to 65) connected to the fluid supply conduit (65), the at least one rack level sprinkler (a) being disposed in the vertical flue space below the at least one horizontal barrier (see fig. 1), (b) having a K-factor (k-factor of the sprinkler), and (c) being vertically spaced from the 
Weider does not teach the K-factor of the rack-level sprinklers is about 11.2 gpm/(psi)1/2 or greater.
However, Silva teaches a sprinkler system for fire protection of storage racks, the sprinklers having k-factor ranging from 11-25 gpm/(psi)1/2 (par. 6, 7, and 12). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Silva to provide the K-factor of the rack-level sprinklers being about 11.2 gpm/(psi)1/2 or greater. Doing so would maximize spray coverage for early suppression while reducing the number of sprinklers required as compared to standard coverage sprinkler, which would be cost saving.

Re claim 3, Weider, as modified, discloses the at least one rack level sprinkler is one of (a) an extended coverage sprinkler, (b) a storage sprinkler, and (c) an extended coverage storage sprinkler (sprinkler heads are used in storage racks and therefore they are storage sprinkler type).

Re claim 4, Weider, as modified, teaches the at least one rack level sprinkler includes two or more rack level sprinklers that are arranged in a row at a horizontal spacing of at least about 8 feet (2.44 meters; see paragraph 53 in Silva, minimum spacing of 8 feet or maximum spacing of 14-15 feet).

Re claim 5, Weider, as modified, does not explicitly teach the at least one rack level sprinkler is provided at a center of a length of each rack, of the plurality of adjoining racks.
However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position one rack sprinkler at the center of the rack length in the vertical flue space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Re claim 6, Weider, as modified, teaches each of the at least one rack level fire protection sprinkler (in view of Silva) comprises: (i) a body (15a, Silva; see fig. 2C) having (1) an inlet (19, Silva) connected to the fluid supply conduit (65, Weider) within the vertical flue space, and (2) an outlet (23, Silva)  defining an outlet orifice (see fig. 2c); (ii) a seal cap (90, Silva)  that seals the outlet orifice; (iii) a frame (15b, 62) extending from the body; (iv) a deflector (25) connected to the frame; and (v) a thermally responsive element (40) supported between the seal cap and the frame, the thermally responsive element urging the seal cap (90) that seals the outlet orifice when the at least one rack level sprinkler is in an inactivated state (see fig. 2C, Silva), wherein, when the predetermined height at which the at least one horizontal barrier is provided is up to about 30 feet (the claim term “when” indicates a functional capability, when horizontal barrier can be installed at 10 feet, 20 feet or 30 feet, the sprinkler is intended to delivers fluid as claimed) and the at least one rack level sprinkler is positioned in the vertical flue space between the stored commodities and the at least 

Re claim 7, Weider, as modified, teaches the fluid supply conduit (65) is disposed at or above a rack support frame (18, 31, Weider, fig. 1) of the plurality of adjoining racks that is adjacent to the fluid supply conduit.

Re claim 8, Weider, as modified, teaches each of the at least one rack level sprinkler comprises: (i) a frame (15b, Silva); and (ii) a deflector (25, Silva) connected to the frame, a rack support frame 31 or 29, but fails to teach only the deflector of each of the at least one rack level sprinkler protrudes below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit.
However, Weider does disclose that the sprinkler heads can be ideally positioned between the opposed beams 17 at optimum position to spray and protect the content of the racks (col. 3, ln 45-48). 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position only the deflector of each of the at least one rack level sprinkler protrudes below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Such position can reduce spray blockage from the support frame.



Re claim 10, Weider, as modified, teaches the K-factor of the at least one rack level sprinkler is 25.2 gpm/(psi)1/2 (Silva, par. 34).

Re claim 11, Weider, as modified, teaches the fluid supply conduit delivers the fire protection fluid to the at least one rack level sprinkler at a minimum pressure of about 7 psig (Silva, par. 12).

Re claim 12, Weider, as modified, teaches the at least one rack level sprinkler includes at least two rack level sprinklers (col. 3, ln 54-55; Weider), and the K-factor of each of the at least two rack level sprinklers depends on a proximity of each of the at least two rack level sprinklers to a severe fire hazard (Silva, par. 53).

Re claim 13, Weider, as modified, shows the at least one rack level sprinkler includes at least two rack level sprinklers (col. 3, ln 54-55; Weider), and the K-factor of each of the at least two rack level sprinklers depends on a vertical position of each of the at least two rack level sprinklers (Silva, par. 6, K-factor of the sprinkler for spaces with rack storage).



Re claim 15, Weider, as modified, teaches the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (Silva, par. 6, 61, K-factor of the sprinkler for spaces with rack storage; see also Weider col. 3, ln 45-48, as best understood).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962), further in view of D’Anneo (US3732930, referred to as “Anneo”).
Re claim 2, Weider does not explicitly disclose the predetermined height of the at least one horizontal barrier is between 10 feet and 30 feet (3.05 meters and 9.14 meters).
Anneo teaches Each storage rack 10 has a plurality of shelves 12 arranged in a vertical tier (col. 2, ln 67-col. 3, ln 1),  a range of 7-12 feet spacing between the solid shelves (col. 5, ln 9-11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Anneo to utilize 2 levels or 3 levels of rack shelving vertically spaced between 7-12 feet, such that the predetermined height of the at least one horizontal barrier is between 10 .

Claim 16-24, 26-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962), further in view of Sundholm (WO2008/145809).
Re claim 16, Weider does not explicitly disclose (D) at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier.
However, Sundholm teaches a sprinkler system protecting a plurality of racks 1A-1D (see fig. 1) wherein all of the racks are protected by rack-level sprinklers 13 and further protected by ceiling-level sprinklers 10, 11, 12 disposed above the uppermost portion of the racks 1A-1D (pg. 5, ln 28-pg. 6, ln 9; pg. 8, ln 15-18; pg. 9, ln 10-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Sundholm to provide at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier. Doing so would provide additional protection for items stored at the top shelves of the racks and further provide water spray for suppression of fire in between the aisles and item stored at the front of the racks.

Re claim 17, Weider, as modified, discloses the at least one ceiling level sprinkler is one of (a) an extended coverage sprinkler, (b) a special application sprinkler, (c) an 

Re claim 18, Weider, as modified, discloses the at least one rack level sprinkler and the at least one ceiling level sprinkler are the same type of sprinkler (storage sprinklers).

Re claims 19-20, Weider, as modified, wherein Silva discloses a K-factor of the at least one ceiling level sprinkler can be 11.2 to 25 gpm/(psi)1/2  (par. 34, 60, 61).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Weider to incorporate the teachings of Silva and Sundholm to utilize a K-factor of the at least one ceiling level sprinkler is about 11.2 gpm/(psi)1/2 or greater. Doing so would sufficient overall coverage on and around the rack storage.

Re claim 21, Weider discloses a rack and fire protection sprinkler system (fig. 1) comprising: 
(A) a first plurality of adjoining racks (11, 13) having a vertical flue space (between 11 and 13) provided between a pair of adjacent racks of the first plurality of adjoining racks; and 
(B) a fire protection sprinkler system (fig. 1) for the protection of commodities including Class I-IV hazards, Group A cartoned and exposed plastics (expanded and unexpanded), flammable liquids, tires, roll paper, and aerosols (these items can be 

1/2 or greater.
However, Silva teaches a sprinkler system for fire protection of storage racks, the sprinklers having k-factor ranging from 11-25 gpm/(psi)1/2 (par. 6, 7, and 12). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Silva to provide the K-factor of the rack-level sprinklers being about 11.2 gpm/(psi)1/2 or greater. Doing so would maximize spray coverage for early suppression while reducing the number of sprinklers required as compared to standard coverage sprinkler, which would be cost saving.

Weider does not explicitly disclose at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier.
However, Sundholm teaches a sprinkler system protecting a plurality of racks 1A-1D (see fig. 1) wherein all of the racks are protected by rack-level sprinklers 13 and further protected by ceiling-level sprinklers 10, 11, 12 disposed above the uppermost portion of the racks 1A-1D (pg. 5, ln 28-pg. 6, ln 9; pg. 8, ln 15-18; pg. 9, ln 10-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Sundholm to provide at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier. Doing so would provide additional protection for items stored at the top shelves of the racks and further provide water spray for suppression of fire in between the aisles and item stored at the front of the racks.

Re claim 22, Weider, as modified, discloses the commodities are stored in one of single racks, double racks, multiple-row racks, and racks for automatic rack systems (items stored of Weider’s racks can also be stored on other single, double or multi-row racks or racks for automatic rack systems; see 112 rejection above).

Re claim 23, Weider, as modified, discloses the fire protection sprinkler system further comprises: a second plurality of adjoining racks having a vertical flue space provided between a pair of adjacent racks of the second plurality of adjoining racks, the second plurality of adjoining racks being spaced from the first plurality of adjoining racks by an aisle width, and having the commodities stored therein; a second fluid supply conduit, associated with the second plurality of adjoining racks, at least one second horizontal barrier, and at least one second rack level fire protection sprinkler with K-factor 11.2 gpm/(psi)1/2 or greater, connected to the second fluid supply conduit associated with the second plurality of adjoining racks, and being spaced in the same manner as the first plurality of adjoining racks.
	However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to utilize a second set of adjoining racks with fluid conduit, horizontal barrier and sprinkler configuration similar to the first set of adjoining racks addressed in claim 21, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Providing more racks adds storage and the sprinkler system provide protection for the items being store. 

Re claim 24, Weider, as modified, does not teach the aisle width is at least 4 feet (1.22 meters).
However, Sundholm’s figure 1 shows a combination of single and double adjoining rack configuration that include a flue space in between the adjoining rack (flue space 8 and two racks 1A, 1B), and an aisle width 7 larger than the flue space.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize at least 4 feet width for the aisle since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Re claim 26, Weider, as modified, wherein each of the at least one first rack level sprinkler and each of the at least one second rack level sprinkler is one of (i) an extended coverage sprinkler, (ii) a storage sprinkler, and (iii) an extended coverage storage sprinkler (Weider and Silva disclose storage sprinkler).

Re claim 27, Weider, as modified, discloses the at least one first rack level sprinkler includes two or more first rack level sprinklers that are arranged in a row at a horizontal spacing of at least about 8 feet (2.44 meters). and the at least one second 

Re claim 28, Weider, as modified, discloses each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is provided at a center of a length of each rack, of the first plurality of racks and the second plurality of racks.
However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position one rack sprinkler at the center of the rack length in the vertical flue space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.


Re claim 29, Weider, as modified, discloses wherein each of the at least one first rack level sprinkler and each of the at least one second rack level sprinkler comprises: (1) a body (15a, Silva) having an inlet (19, Silva) connected to a fluid supply conduit (65, Weider), which is a corresponding one of the first fluid supply conduit and the second fluid supply conduit, within the vertical flue space, and an outlet (23, Silva) defining an outlet orifice; (2) a seal cap (90, Silva) that seals the outlet orifice; (3) a frame (15b, 62, Silva) extending from the body; (4) a deflector (25, Silva) connected to the frame; and (5) a thermally responsive element (40, Silva) supported between the seal cap and the frame (see fig. 2B, 2C; Silva), the thermally responsive element urging the seal cap that 
wherein, when the first predetermined height at which the at least one first horizontal barrier and the second predetermined height at which the at least one second horizontal barrier is provided are up to about 30 feet (the claim term “when” indicates a functional capability, so when horizontal barrier can be installed at 10 feet, 20 feet or 30 feet, the sprinkler is intended to delivers fluid as claimed) and each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is positioned in the vertical flue space between the stored commodities and the at least one first horizontal barrier, and in the vertical flue space between the stored commodities and the at least one second horizontal barrier, respectively, the at least one first rack level sprinkler and the at least one second rack level sprinkler deliver the fire protection fluid over the stored commodities when the at least one first rack level sprinkler and the at least one second rack level sprinkler are in an activated state (fig. 1 of Weider, as modified).  

Re claim 30, Weider, as modified, teaches the first fluid supply conduit is disposed at or above a rack support frame (31, or 29, Weider, as modified) of the first plurality of adjoining racks that is adjacent to the first fluid supply conduit, and the second fluid supply conduit is disposed at or above a rack support frame (31, or 29, Weider, as modified) of the second plurality of adjoining racks that is adjacent to the second fluid supply conduit.


However, Weider does disclose that the sprinkler heads can be ideally positioned between the opposed beams 17 at optimum position to spray and protect the content of the racks (col. 3, ln 45-48). 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position only the deflector of each of the at least first and second one rack level sprinklers protrude below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Such position can reduce spray blockage from the support frame.

Re claim 32, Weider, as modified, teaches each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is one of a pendent type sprinkler and a horizontal sidewall sprinkler (Silva, Par. 30).

Re claim 33, Weider, as modified, teaches the K-factor of each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is 25.2 gpm/(psi)1/2 (Silva, par. 34).

Re claim 34, Weider, as modified, teaches the first fluid supply conduit delivers the fire protection fluid to the at least one first rack level sprinkler at a minimum pressure of about 7 psig (Silva, par. 12), and the second fluid supply conduit delivers the fire protection fluid to the at least one second rack level sprinkler at a minimum pressure of about 7 psig (Silva, par. 12).

Re claim 35, Weider, as modified, teaches the at least one first rack level sprinkler includes at least two first rack level sprinklers (col. 3, ln 54-55; Weider), and the at least one second rack level sprinkler includes at least two second rack level sprinklers (col. 3, ln 54-55; Weider, as modified), and the K-factor of each rack level sprinkler, of the at least two first rack level sprinklers and the at least two second rack level sprinklers, depends on the proximity of the rack level sprinkler to a severe fire hazard (Silva, par. 53).

Re claim 36, Weider, as modified, teaches the at least one rack level sprinkler includes at least two first rack level sprinklers (col. 3, ln 54-55; Weider), and the at least one second rack level sprinkler includes at least two second rack level sprinklers (col. 3, ln 54-55; Weider, as modified), and the K- factor of each of the at least two first rack level sprinklers and the at least two second rack level sprinklers depends on the vertical position of each of the at least two first rack level sprinklers and the at least two second rack level sprinklers, respectively (Silva, par. 6, K-factor of the sprinkler for spaces with rack storage).

Re claim 37, Weider, as modified, teaches the greater the height at which a rack level sprinkler, of the at least two first rack level sprinklers and the at least two second rack level sprinklers, the greater the K-factor of the rack level sprinkler (Silva, par. 6, 61, K-factor of the sprinkler for spaces with rack storage; see also Weider col. 3, ln 45-48, as best understood).

Re claim 38, Weider, as modified, teaches the greater the height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (Silva, par. 6, 61, K-factor of the sprinkler for spaces with rack storage; see also Weider col. 3, ln 45-48, as best understood).

Re claim 39, Weider, as modified, teaches the fire protection sprinkler system further comprises (i) at least one ceiling level fire protection sprinkler (Sundholm shows multiple ceiling sprinklers above the entire rack; see fig. 1) provided above the at least one first horizontal barrier and the at least one second horizontal barrier.

Re claim 40, Weider, as modified, teaches the at least one ceiling level sprinkler is one of (i) an extended coverage sprinkler, (ii) a special application sprinkler, (iii) an early suppression fast response sprinkler, (iv) a storage sprinkler, and (v) an extended coverage storage sprinkler (Sundholm teaches a storage sprinkler).



Re claims 42-43, Silva disclose a K-factor of the at least one ceiling level sprinkler can be 11.2 to 25 gpm/(psi)1/2  (par. 34, 60, 61).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Weider to incorporate the teachings of Silva and Sundholm to utilize a K-factor of the at least one ceiling level sprinkler is about 11.2 gpm/(psi)1/2 or greater. Doing so would sufficient overall coverage on and around the rack storage.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962) and Sundholm (WO2008/145809), further in view of D’Anneo (US3732930, referred to as “Anneo”).
Re claim 25, Weider, as modified, does not explicitly disclose  the first predetermined height at which the at least one first horizontal barrier is provided and the second predetermined height at which the at least one second horizontal barrier is provided are between 10 feet and 30 feet (3.05 meters to 9.14 meters).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Anneo to utilize 2 levels or 3 levels of rack shelving vertically spaced between 7-12 feet, such that the predetermined height of the at least one horizontal barrier is between 10 feet and 30 feet. Appropriate horizontal barrier height based on the fire load would help optimizing early fire detection, fire control and suppression, as suggested by Anneo in col. 5, ln 6-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752